DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 16-30. Claims 16-18, 20-22, 24-26 and 28-30 have been amended. Accordingly, claims 16-30 are pending in the current application.
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
To this end, Applicant claims that Barnett et al. does not teach timed metadata track including a group information having a grouping type related to a viewpoint, however gives little to no explanation of how the claim limitations as filed are patentably distinguished from the prior art portions in question.
Applicant argues that Barnett et al. does not teach “timed metadata track including a group information having a grouping type related to a viewpoint”. However, examiner respectfully disagrees. In Paragraph 27, Barnett et al. teaches “In an embodiment, the orientation data associated with the first media content item includes at least one of an angle of a camera used to capture content, translational velocity of the camera, rotational velocity of the camera, and a user view angle with respect to a concept depicted in the first media content item.” In Paragraph 28, it teaches “In an embodiment, orientation data associated with the second media content item is the same as the orientation data associated with the first media content item.” In Paragraph 51, Barnett et al. teaches “Types of media content items can include an image (e.g., two dimensional (2D) image), a video (e.g., 2D videos), virtual content (e.g., panoramic photos, 360 photos, photo spheres, 360 videos, virtual reality (VR) environments), audio, or a combination thereof. The virtual content can be any content that captures 360 degree views and/or presents any three-dimensional (3D) content or environments. In one example, the virtual content can include a spherical video (or 360 video) that captures a 360 degree view of a scene. Some examples can include videos composed using monoscopic 360 degree views, videos composed using stereoscopic 180 degree views, etc. The spherical video can be created by stitching together various video streams, or feeds, that were captured by cameras that are placed at different locations and/or positions to capture a 360 degree view of the scene. Such video streams may be predetermined for various angles (e.g., 0 degree, 30 degrees, 60 degrees, etc.) of the spherical video. Once stitched together, a user can access the spherical video through a viewport to view a portion of the spherical video at some angle. The portion of the spherical video shown to the user can be determined based on the location and direction of the viewport in three-dimensional space.” In Paragraph 54, Barnett et al. teaches “The tagging and metadata module 104 can allow automatic identification of concepts, such as persons, objects, places, and topics, in a media content item. The identification of concepts can be performed by various recognition techniques, such as image recognition, video recognition, audio recognition, etc. Identified concepts can be assigned tags descriptive of or identifying the subject matter reflected by the concepts. In some embodiments, tags also can be associated with orientation data. A tag and a transition marker to permit transition to a related media content item can be presented in a media content item adjacent to their corresponding concept. Functionality of the tagging and metadata module 104 is described in more detail herein.” In Paragraph 60 it teaches “The concept identification module 204 can determine concepts reflected in media content items to which a user can be provided access. A concept can be anyone or anything that can be directly or indirectly reflected in, discerned from, or implicated by a media content item. Types of concepts can include, for example, persons, objects, places, topics, and time periods reflected in media content items. A media content item can reflect one or more types of concepts captured by or depicted in the media content item. For example, a person or an object can be depicted in or captured by a media content item presenting content relating to the person or the object. As another example, a place or a topic likewise can be depicted in or captured by a media content item presenting content relating to the place or the topic. Concepts reflected in media content items can be identified by conventional identification techniques. For example, a concept reflected in visual content, such as an image, 2D video, or virtual content, can be identified by conventional image or video recognition techniques. As another example, a concept reflect in audio content can be identified by conventional audio recognition techniques.” In Paragraph 61, it teaches “In some embodiments, the concept identification module 204 can identify concepts in media content items based at least in part on or facilitated by contextual data (or metadata) associated with the media content item. Contextual data can include, for example, time data and geo-location data associated with media content items. The time data can include times of capture or creation of media content items. Geo-location data can include geo-location data obtained by sensors or computing devices used to capture or create media content items. Such geo-location data can include, for example, GPS coordinate data and compass (directional) data. By considering contextual data associated with a media content item, the concept identification module 204 in some instances can provide a more accurate identification of a concept reflected in the media content item. For example, the concept identification module 204 can determine that a media content item reflects either a first object or a second object. In this example, by also accounting for a particular location corresponding to geo-location data associated with the media content item, the concept identification module 204 can determine that the second object is reflected in the media content item when the second object is known to occur with more frequency than the first object at the particular location. Likewise, the concept identification module 204 can apply time data in a similar manner to more accurately identify concepts reflected in media content items. Contextual data also can include, for example, information relating to social signals associated with a media content item. The social signals can include various information, such as identity (or profile) of a provider of the media content item, identities of users who have interacted with (e.g., fanned, commented on, shared, etc.) or viewed the media content item, comments posted regarding the media content item, etc. In some embodiments, the concept identification module 204 can be implemented by one or more machine learning models (or classifiers) that can be trained on features relating to content of the media content items as well as associated contextual data to identify concepts reflected in the media content items.” In Paragraph 77, Barnett et al. further teaches “The orientation module 284 can obtain metadata and contextual data to assist in identification of a second media content item to which a first media content item can transition. In some embodiments, the metadata can include orientation data, which includes motion data, associated with media content items. The orientation data can include camera orientation data and user view data. In some embodiments, the orientation data can include an angle of a camera used to capture content, translational velocity (speed, direction) of the camera, rotational velocity (speed, direction) of the camera, and a perspective (or view angle) of a user accessing the content, to name some examples. In some embodiments, the orientation data can be determined or measured in relation to a concept reflected in a media content item that is viewed by a user. The orientation data can be determined based on sensor data acquired from orientation or position sensors associated with a camera or a computing device on which the camera is implemented (e.g., accelerometer, gyroscope, GPS device, etc.), or sensors that can detect a view angle (or gaze direction) of a user while consuming a media content item (e.g., headset, monitoring camera, etc.). The orientation data can be based on visual indicators in a media content item, such as a detected horizon line in a media content item or a directional compass determined in relation to the media content item. To optimize a transition, the orientation module 284 can select, or weight more heavily in selection of media content items, a media content item associated with orientation data that is similar to or within one or more threshold difference values of orientation data associated with a first media content item. Such a media content item can constitute a second media content item to which the first media content item can transition.” Thus, Barnett et al. clearly teaches “timed metadata track including a group information having a grouping type related to a viewpoint”, where the timed metadata and orientation data are being used in the consideration of the grouping of video data, especially in the context of transitioning to a second video content.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnett et al. (US 20180192094 A1).
Regarding Claim 20, Barnett et al. teaches a receiver for providing an omnidirectional service (Paragraph 128), the receiver comprising: 
a receiver and configured to receive a file (Paragraph 100; Paragraph 128) including a media track including 360-degree video data and a timed metadata track (Paragraph 51; Paragraphs 60-61); 
a processor configured to parse the timed metadata track (Paragraph 51; Paragraphs 59-66; Paragraph 100-102; Paragraph 129), 
a decoder configured to decode the 360-degree video data (Paragraph 51; Paragraph 82),
wherein the timed metadata track includes a group information having a grouping type information related to a viewpoint (Paragraphs 27-33; Paragraphs 59-66; Paragraph 77; Paragraph 81-82); and 
wherein the group information includes an identifier of the viewpoint for a group, and wherein the group information includes a viewpoint position information representing a position for the viewpoint (Paragraphs 27-33; Paragraphs 59-66; Paragraph 77; Paragraph 81-82); and
a renderer configured to render the 360-degree video data based on the timed metadata track (Paragraph 51; Paragraph 82).
Regarding Claim 21, Barnett et al. teaches the receiver of claim 20, wherein the sample group information having common grouping type information is used to represent an assignment of samples to viewpoints (Paragraphs 59-66).
Regarding Claim 22, Barnett et al. teaches the receiver of claim 21, wherein an accompanying Group description information with the common grouping type information is present when the group information having the common grouping type information is present (Paragraphs 59-66).
Regarding Claim 23, Barnett et al. teaches the receiver of claim 22, wherein the accompanying Group description information includes an identification (ID) of a specific viewpoint that group of samples belong to (Paragraphs 59-66).
Regarding Claim 28, Barnett et al. teaches a transmitter for providing 360-degree video data (Paragraphs 50-51; Paragraphs 100-105; Paragraph 129), the transmitter comprising: 
an encoder configured to encode 360-degree video data; a processor configured to generate a file including a media track including 360-degree video data and a timed metadata track (Paragraphs 50-51; Paragraphs 59-66; Paragraphs 100-105; Paragraph 129), 
wherein the timed metadata track includes a group information having a grouping type information related to a viewpoint (Paragraphs 27-33; Paragraphs 59-66; Paragraph 77; Paragraph 81-82); and 
wherein the group information includes an identifier of the viewpoint for a group, and wherein the group information includes a viewpoint position information representing a position for the viewpoint (Paragraphs 27-33; Paragraphs 59-66; Paragraph 77; Paragraph 81-82); and 
a transmitter configured to transmit the file (Paragraphs 50-51; Paragraphs 100-105; Paragraph 129).
Regarding Claim 29, Barnett et al. teaches the transmitter of claim 28, wherein the group information having the common grouping type information is used to represent an assignment of samples to viewpoints (Paragraphs 59-66).
Regarding Claim 30, Barnett et al. teaches the transmitter of claim 29, wherein an accompanying Group description information with the same grouping type information is present when the group information having the common grouping type information is present, further the accompanying Group description information includes an identification (ID) of a specific viewpoint that group of samples belong to (Paragraphs 59-66).
Method claims 16-19 are drawn to the method of using corresponding apparatus claimed in claims 20-23 and are rejected for the same reasons of anticipation as used above.
Method claims 24-27 are drawn to the method of using corresponding apparatus claimed in claims 28-30 and are rejected for the same reasons of anticipation as used above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483